                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

MONDREA RENEE SCOTT                                                                PLAINTIFF

v.                            Case No. 1:16-cv-00086-KGB/JTR

JAMES BANKS,
Warden, Grimes Unit, et al.                                                     DEFENDANTS

                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 80). The Recommended Disposition recommends the

denial of defendants James Banks and Darryl Golden’s motion for summary judgment and plaintiff

Mondrea Scott’s motion for summary judgment (Dkt. Nos. 52, 60, 69). No objections to the

Recommended Disposition have been filed, and the time to file objections has passed. After

careful consideration, the Court concludes that Recommended Disposition should be, and hereby

is, approved and adopted as this Court’s findings in all respects (Dkt. No. 80). The Court denies

Ms. Scott’s motion for summary judgment (Dkt. Nos. 52, 60). The Court also denies Mr. Banks

and Mr. Golden’s motion for summary judgment (Dkt. No. 69).

       It is so ordered this 25th day of March, 2019.

                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
